     Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 1 of 16



                                Index of Exhibits


EXH                                   DESCRIPTION

 A        Email chain with counsel dated September 24, 2019

 B

 C

D

 E

 F

G

H

 I

 J

 K

 L

M
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 2 of 16




                Exhibit A
                Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 3 of 16


Paul Cambria

From:                            Whitney Bernstein <wbernstein@bienertlcatzman.com>
Sent:                            Tuesday, September 24, 2019 2:18 PM
To:                              Thomas H. Bienert; Toni Thomas; Paul Cambria; Erin Mccampbell Paris; Bruce Feder;
                                 Feder Law; Ariel A. Neuman; Gary S. Lincenberg; Gopi K. Panchapakesan; David
                                 Eisenberg; Joy Bertrand; Robert Corn-Revere; Grant, James; Daniel J. Quigley
Subject:                         FW: Carl Allen Ferrer; Oct. 3 Hearing in VS v. Lacey, et al., 18-CR-00422-PHX-SMB



Rapp respectfully declines.


Whitney Z. Bernstein I Attorney
Bienert I Katzman PC
Tel: (949) 369-3700
www.bienertkatzman.com




From: Rapp, Kevin (USAAZ} <Kevin.Rapp@usdoj.gov>
Sent: Tuesday, September 24, 2019 11:16 AM
To: Whitney Bernstein <wbernstein@bienertkatzman.com>; Stone, Andrew (USAAZ) <Andrew.Stone@usdoj.gov>;
Jones, Reginald (CRM) <Reginald.Jones4@usdoj.gov>; Perimeter, Margaret {USAAZ) <Margaret.Perlmeter@usdoj.gov>;
Kozinets, Peter (USAAZ) <Peter.Kozinets@usdoj.gov>; Kucera, John (USACAC) <John.Kucera@usdoj.gov>
Subject: RE: Carl Allen Ferrer; Oct. 3 Hearing in US v. Lacey, et al., 18-CR-00422-PHX-SMB

Whitney:

We respectfully decline your request.

Best,



Kevin M. Rappl Assistant U.S. Attorney
Financial Crimes and Public Integrity Section
U.S. Department of Justice I Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp@usdoj.gov




From: Whitney Bernstein <wbernstein@bienertkatzman.com>
Sent: Tuesday, September 24, 2019 11:08 AM
To: Rapp, Kevin (USAAZ) <KRapp@usa.doj.gov>; Stone, Andrew (USAAZ) <AStonel@usa.doj.gov>; Jones, Reginald (CRM)
<Reginald.Jones@CRM.USDOJ.GOV>; Perimeter, Margaret (USAAZ) <MPerlmeter@usa.doj.gov>; Kozinets, Peter
(USAAZ) <PKozinets@usa.doj.gov>; Kucera, John (USACAC) <jkucera@usa.doLgov>
Cc: Thomas H. Bienert <tbienert@bienertkatzman.com>; Toni Thomas <tthomas@bienertkatzman.com>; Paul Cambria
<pcambria@lglaw.com>; Erin Mccampbell Paris <emccampbell@lglaw.com>; Robert Corn-Revere
<bobcornrevere@dwt.com>; Grant, James <iimgrant@dwt.com>; Bruce Feder <bf@federlawpa.com>; Feder Law
<fl@federlawpa.com>; Gary S. Lincenberg <glincenberg@birdmarella.com>; Ariel A. Neuman
<aneuman@birdmarella.com>; Gopi K. Panchapakesan <gkp@birdmarella.com>; David Eisenberg
                                                           1
                   Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 4 of 16

<david@deisenbergplc.com>; Joy Bertrand <joy.bertrand@gmail.com>
Subject: Carl Allen Ferrer; Oct. 3 Hearing in US v. Lacey, et al., 18-CR-00422-PHX-SMB

Counsel:

We are writing to request that you produce Carl Allen Ferrer at the evidentiary hearing scheduled for 9am on October 3,
2019 before Judge Brnovich in US v. Lacey, et al., 18-CR-00422-PHX-SMB.

We note that over the past 17 months, Ferrer has been interviewed repeatedly by the government and provided
information regarding the configuration and capabilities of the functioning Backpage.com systems, servers, and
databases. Ferrer's various plea agreements (with the state of Texas, the state of California, and the DOJ) provide for
Ferrer to cooperate with the government regarding the shutdown of Backpage.com. This information is the subject of
next week's evidentiary hearing.

We also note that pursuant to Ferrer's various plea agreements, he is compelled to appear and provide testimony when
directed to by the government (e.g., Ferrer Texas Plea Bargain at� 2 ("I, Carl Ferrer, will give full, complete, and truthful
evidence concerning my knowledge of any and all offenses committed by any and all co-defendants identified by Texas,
California, or federal authorities. This agreement Includes testimony during trial, pre-trial, post-conviction, appellate
and re-trial proceedings In any Court, state or federal.") (emphasis added)). Though we served a subpoena on Ferrer,
his counsel has indicated that he intends to invoke in response to all questions and has filed a motion to quash (see Dkt.
739).

Accordingly, we ask to make Ferrer available for next week's hearing and obviate the need for court intervention on this
issue. Please confirm that you will do so by close of business on 9/25/19 so that have time to bring this to the Court's
attention if you require us to do so.

Thank you,

Whitney



Whitney Z. Bernstein
Attorney
Bienert I Katzman PC

Los Angeles 1601 W. 5th Street, Suite 720 I Los Angeles, CA 90071 I (213) 528-3400
Orange County 1903 Calle Amanecer, Suite 350 I San Clemente, CA 92673 I (949) 369-3700

Website: www.bienertkatzman.com




 •
                     Bienert            I Katzman Pc
                     LOS ANGELES+ ORANGE COUNTY


The foregoing message is confidential and intended for the designated recipient only. The foregoing information may be protected by attorney-client
and/or work product privileges. Accordingly, if you have received this message in error, please contact BJENERT I KATZMAN PC immediately, and
delete the message without reviewing, copying, or making further use of the infonnation contained herein.




                                                                         2
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 5 of 16




             EXHIBIT B
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 6 of 16




             EXHIBIT C
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 7 of 16




             EXHIBIT D
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 8 of 16




              EXHIBIT E
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 9 of 16




              EXHIBIT F
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 10 of 16




            EXHIBIT G
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 11 of 16




            EXHIBIT H
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 12 of 16




             EXHIBIT I
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 13 of 16




             EXHIBIT J
           (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 14 of 16




            EXHIBIT K
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 15 of 16




            EXHIBIT L
           (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 753-1 Filed 09/30/19 Page 16 of 16




           EXHIBIT M
            (FILED UNDER SEAL)
